DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed August 26, 2022, with respect to claim 1 have been fully considered and are persuasive.  The Non-Final Office Action of May 26, 2022 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 – 14, and 16 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2021/0194946) in view of Ouedraogo et al (US 2022/0217355, hereafter Ouedraogo).
	As per claim 1, Hannuksela discloses a method of processing visual media data, comprising:
	 performing a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule (¶ 65);
	 wherein the visual media file includes a base track that references one or more subpicture tracks, wherein the format rule specifies an order of non-VCL (video coding layer) NAL (network abstraction layer) units in a sample of the base track in reconstructing a video unit from the sample of the base track and samples in the one or more subpicture tracks (¶ 51, 70, 71, and 271).
	However, Hannuksela does not teach wherein the format rule specifies at least some of the non-VCL NAL units in the sample of the base track to be placed in the video unit before or after units in the one or more subpicture track.
	In the same field of endeavor, Ouedraogo teaches wherein the format rule specifies at least some of the non-VCL NAL units in the sample of the base track to be placed in the video unit before or after units in the one or more subpicture track (¶ 256 and 258; Since all the modifications consist in modifying only the non-VCL NAL units, it is equivalent to generating in a step 902 a new Tile Base Track.).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hannuksela in view of Ouedraogo.  The advantage is improved video compression.
	As per claim 2, Hannuksela discloses the method of claim 1, wherein the format rule specifies the order of the non-VCL NAL units regardless of a presence of a picture header NAL unit in the sample (¶ 170 and 171).
	As per claim 4, Hannuksela discloses the method of claim 1, wherein the format rule further specifies that, in case that there is a set of one or more non-VCL NAL unit in the sample that has a NAL unit type that is equal to EOS_NUT, EOB_NUT, SUFFIX_APS_NUT, SUFFIX_SEI_NUT, FD_NUT, RSV_NVCL_27, UNSPEC_30, or UNSPEC_31, NAL units in the sample up to and excluding a first NAL unit of the set of the one or more non-VCL NAL units are placed in the video unit before the NAL units in the one or more subpicture tracks (¶ 163).
	As per claim 5, Hannuksela discloses the method of claim 1, wherein the format rule further specifies that, in case that there is no non-VCL NAL unit in the sample that has a NAL unit type that is equal to EOS_NUT, EOB_NUT, SUFFIX_APS_NUT, SUFFIX_SEI_NUT, FD_NUT, RSV_NVCL_27, UNSPEC_30, or UNSPEC_31, all NAL units in the sample are placed in the video unit before the NAL units in the one or more subpicture tracks (¶ 163).  
	As per claim 6, Hannuksela discloses the method of claim 1, wherein is the format rule further specifies that, in case that there is at least one non-VCL NAL unit in the sample that has a NAL unit type that is equal to EOS_NUT, EOB_NUT, SUFFIX_APS_NUT, SUFFIX_SEI_NUT, FD_NUT, RSV_NVCL_27, UNSPEC_30, or UNSPEC_31, all NAL units in the sample are placed in the video unit after the NAL units in the one or more subpicture tracks (¶ 163).  
	As per claim 7, Hannuksela discloses the method of claim 1, wherein the format rule further specifies to disallow an inclusion of access unit level or picture-level non-video coding layer network abstraction layer units in the one or more subpicture tracks (¶ 163).  
	As per claim 8, Hannuksela discloses the method of claim 7, wherein the disallowed units include a NAL unit corresponding to access unit delimiter (AUD) NAL unit, decoding capability information (DCI) NAL unit, operating point information (OPI) NAL unit, a video parameter set (VPS) NAL unit, a sequence parameter set (SPS) NAL unit, a picture parameter set (PPS) NAL unit, picture header (PH) NAL unit, end of sequence (EOS) NAL unit, EOB (end of bitstream) NAL unit, or a supplemental enhancement information (SEI) NAL unit containing access unit level of picture-level SEI messages only (¶ 163).  
	As per claim 9, Hannuksela discloses the method of claim 8, wherein the format rule further specifies that all NAL units in the samples of the one or subpicture tracks are added to the video unit in reconstructing the video unit from the sample of the base track and the samples in the one or more subpicture tracks ().  
	As per claim 10, Hannuksela discloses the method of claim 1, wherein the visual media data is processed by a versatile video coding (VVC), and the one or more tracks are VVC tracks (¶ 123 and 124).
	As per claim 11, Hannuksela discloses the method of claim 1, wherein the conversion comprises generating the visual media file and storing the one or more bitstreams to the visual media file according to the format rule (¶ 251).  
	As per claim 12, Hannuksela discloses the method of claim 1, wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the one or more bitstreams (¶ 251).
	Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
	Regarding claim 14, arguments analogous to those presented for claim 2 are applicable for claim 14.
	Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
	Regarding claim 17, arguments analogous to those presented for claim 5 are applicable for claim 17.
	Regarding claim 18, arguments analogous to those presented for claim 6 are applicable for claim 18.
	Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
	Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
	Regarding claim 21, arguments analogous to those presented for claim 4 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 4 are applicable for claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487